                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                  )
                                           )
                     Plaintiff,            )                    4:16CR3131
                                           )
              v.                           )
                                           )
ZACHARY PAUL FRIESEN,                      )               AMENDED ORDER
                                           )
                     Defendant.            )
                                           )

       On Carlos Monzon’s oral motion,

       IT IS ORDERED that:

        (1)    Defendant Friesen, defense counsel Carlos Monzon and AUSA Sara Fullerton
shall appear before the undersigned Senior United States District Judge on Thursday, October
25, 2018, at 1:00 p.m., in Courtroom No. 2, Robert V. Denney Federal Building and U.S.
Courthouse, 100 Centennial Mall North, Lincoln, Nebraska.

       (2)    The following matters will be taken up at the hearing:

              (a)    The undersigned will advise Mr. Friesen that if he continues to be
                     represented by Mr. Monzon, he must understand that Mr. Monzon is
                     ethically prohibited from disclosing anything Mr. Monzon learned from
                     Mr. Marshall (Case No. 4:18CR3013);

              (b)    If Mr. Friesen chooses to continue to be represented by Mr. Monzon, a
                     written waiver will be required from Mr. Friesen of any potential
                     conflict of interest arising out of Mr. Monzon’s representation of Mr.
                     Marshall in Case No. 4:18CR3013; and

              (c)    The issuance of a new order on sentencing schedule.

       DATED this 23rd day of October, 2018.

                                          BY THE COURT:
                                          s/ Richard G. Kopf
                                          Senior United States District Judge
